Case 19-40782-JDP        Doc 97       Filed 05/27/20 Entered 05/27/20 16:13:38         Desc Main
                                      Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

In re:                                            Case No. 19-40782 JDP

JONATHON PEIRSOL,                                 Chapter 11

                       Debtor.


                       ORDER CONVERTING CASE TO CHAPTER 7

         The hearing on Acting United States Trustee’s Motion to Convert Case or to Dismiss

(“Motion”) having come before the Court on May 26, 2020. The Court having heard the

representations and arguments of the parties present and the Court having stated its findings of

fact and conclusions of law on the record, now therefore

         IT IS HEREBY ORDERED that Acting United States Trustee’s Motion is GRANTED;

         IT IS FURTHER ORDERED that this case is CONVERTED to a case under Chapter

         7, effective May 26, 2020.

# End of Text #



                                                     DATED: May 27, 2020


                                                     _________________________
                                                     Jim D. Pappas
                                                     U.S. Bankruptcy Judge



Submitted by
John T. Morgan
Attorney for Acting United States Trustee
